            Case 6:21-cv-00155-ADA Document 11 Filed 03/23/21 Page 1 of 3

                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

WSOU INVESTMENTS, LLC, ET AL.

vs.                                                 Case No.: 6:21-cv-00155
NETGEAR, INC.


                        MOTION FOR ADMISSION PRO HAC VICE

TO THE HONORABLE JUDGE OF SAID COURT:

       Comes now Alexander J. Hadjis                                        , applicant herein, and

moves this Court to grant admission to the United States District Court for the Western District of

Texas pro hac vice to represent Defendant NETGEAR, Inc.                            in this case, and

would respectfully show the Court as follows:


       1.      Applicant is an attorney and a member of the law firm (or practices under the name of)
               Jenner & Block LLP                                       with offices at:

               Mailing address: 1099 New York Avenue, NW, Suite 900

               City, State, Zip Code: Washington, DC 20001-4412

               Telephone: 202 639-6036                      Facsimile: 202 704-7564


       2.      Since    April 27, 1995                        , Applicant has been and presently is a

               member of and in good standing with the Bar of the State of Virginia                     .

               Applicant's bar license number is 38102                                                  .


       3.      Applicant has been admitted to practice before the following courts:

               Court:                                       Admission date:
               USDC, Eastern District Michigan              July 28. 1999

               US Court of Appeals, Federal Circuit         May 30, 1996

               US Patent and Trademark Office               June 19, 1994
     Case 6:21-cv-00155-ADA Document 11 Filed 03/23/21 Page 2 of 3

4.    Applicant is presently a member in good standing of the bars of the courts listed above,

      except as provided below (list any court named in the preceding paragraph before which

      Applicant is no longer admitted to practice):

       N/A




5.    I      have         have not previously applied to Appear Pro Hac Vice in this district

      court in Case[s]:

      Number: 6:18-cv-00308                on the 12     day of December               , 2018 .

      Number: 6:18-cv-00373                on the 15     day of February               , 2019 .

      Number: 6:18-cv-00374                on the 15     day of February               , 2019 .

6.    Applicant has never been subject to grievance proceedings or involuntary removal

      proceedings while a member of the bar of any state or federal court, except as

      provided:
       N/A




7.    Applicant has not been charged, arrested, or convicted of a criminal offense or offenses,

      except as provided below (omit minor traffic offenses):

       N/A




8.    Applicant has read and is familiar with the Local Rules of the Western District of Texas

      and will comply with the standards of practice set out therein.
               Case 6:21-cv-00155-ADA Document 11 Filed 03/23/21 Page 3 of 3

          9.     Applicant will file an Applimion for Admission to Practice before the United States

                 District Court for the Western District of Texas, if so requested; or Applicant has

                 co-counsel a tots case who is admitted to pasties before the United States District

                 Court for the Western Distnct of Totes.
                 Ce_awasel. Kevin E. Cadwell

                 Mailing address: One Riverway, Suite 1700
                 City, State, zip Code: Homton, Texas 77054

                 Telephone: 713-360' 1561


          Should the Court grant applicant's motion, Applicaat shall tender the amount of $100.00 pro hac

vice fee in compliance with Local Court Rule AT-l(f)(2) [checks made payable to: Clerk, U.S. District

Court].

          Wierefore, Applicant prays that th s Court enter an order permitting the admission of
Alexander J. Hadjis                       to the Wcstcm District of Texas pro hac vice for this case only.


                                                       Respectfully submitted,

                                                        Alexander J. I ladjis
                                                       [printed name of A


                                                       [signature of ApplicartJ


                                     CERTIFICATE OF SERVICE

           hereby certify that I have served a tore and correct copy of this motion upon each attorney of

record and the original opmi the Clerkof Court on this then day of              11 U r   "-•      2:}21.


                                                        Alexander J. Hadjis
                                                       [printed name of Applicant]


                                                       [signature of Applicant]
